Citation Nr: 1235836	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for a left shoulder disability among other issues.  The Veteran filed a notice of disagreement (NOD) that same month.  No reference was made to the left shoulder.  Nevertheless, the RO issued the Veteran a statement of the case (SOC) in December 2004 that addressed the left shoulder issue.  She then responded by filing a substantive appeal.  While she had checked off that she was appealing all issues listed in the December 2004 SOC, there was again no reference to the left shoulder.  

In light of the foregoing, an argument could be made that there was no intent shown by the Veteran that she wished to appeal the denial of the claim for service connection for a left shoulder disability.  Indeed, she has yet to provide any argument relating her current left shoulder disability to service.  However, actions taken by the Board and RO/AMC convey that the issue was appealed, to include being remanded on multiple occasions in order to cure certain due process deficiencies.  A merits consideration of the issue is thereby necessary.

The Board most recently remanded the appeal in October 2011 for further development.  As the Board finds the claim has been sufficiently developed, a decision on the merits will be rendered herein.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  





FINDING OF FACT

The evidence fails to establish that the Veteran's left shoulder disorder manifested in service or that her left shoulder disorder is etiologically related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. The Board's January 2010 remand order instructed that corrective VCAA notice be sent to the Veteran, and such notice was sent in February 2010.  That letter notified the Veteran of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the readjudication by the AOJ/RO in a May 2011 Supplemental Statement of the Case.  Nothing more was required.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are in the claims file.  Pursuant to the Board's October 2011 remand order, the AOJ obtained the Veteran's outstanding VA treatment records, made a formal finding that Social Security Administration records were unavailable, and sent the Veteran an authorization and consent form (VA Form 21-4142) to obtain private treatment records, to include from the Pennsylvania Orthopedic Institute.  The Veteran failed to submit a completed VA Form 21-4142, such that the AOJ was unable to request the records.  The Board notes that the Veteran previously submitted a consent form for the Pennsylvania Orthopedic Institute records, dated November 2002.  However, as VA Form 21-4142 specifies that consent automatically expires 180 days from the date of signature, unless revoked, the November 2002 consent form is no longer valid.  The duty to assist is a two-way street.  If the Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Accordingly, VA has fulfilled its duty to assist the Veteran in obtaining medical records. 

The Veteran was not provided with an examination and medical nexus opinion with regard to the instant claim.  The Board finds none is necessary as the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling a VA examination for a medical nexus opinion.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, as will be discussed in greater detail below, there is no finding of in-service incurrence of the Veteran's left shoulder disorder. The Veteran does not contend that her left shoulder disorder had its onset in service, nor is there probative evidence indicating the possibility that her left shoulder disorder is etiologically linked to service.

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Legal Criteria, Factual Background & Analysis

The Veteran claims entitlement to service connection for a left shoulder disorder, though she has not alleged it is related to service.

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

For the purposes of this decision, the Board will assume that the Veteran has a current disability, as VA medical records indicate she had left rotator cuff surgery in November 2001, experiencing pain and limitation of motion as a result.  Accordingly, Shedden element (1) is not of concern, but as illustrated below, the record is negative for evidence establishing Shedden elements (2) and (3), in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

As mentioned above, the Veteran has not alleged that her left shoulder disorder began in service.  Service treatment records do not provide evidence to the contrary.  The October 1974 Enlistment examination shows that the Veteran's upper extremities were found to be normal upon clinical evaluation, and she denied a history of a painful or "trick" shoulder or elbow.  Service treatment records are silent for complaints relating to the left shoulder.  The Veteran's upper extremities were again found to be normal upon clinical evaluation at the October 1977 Separation examination, she continued to deny a history of a painful or "trick" shoulder or elbow, and she denied having any additional injuries other than those already noted on her Separation Report of Medical History.

Following service, there is no suggestion of a left shoulder disorder until the Veteran filed a claim for such in November 2002, at which time she indicated that her disability began in September 2001, and that she was privately treated from January 2001 to October 2001.  VA was unable to obtain these treatment records due to the Veteran's failure to submit a current VA Form 21-4142, though May 2002 VA treatment records note an October 2001 left rotator cuff surgery.

An October 2003 general VA examination notes the Veteran's 2001 shoulder surgery, at which point the Veteran denied any injury and stated that she "woke up in severe pain."  Otherwise, VA treatment records spanning from February 2002 to October 2011 do not contain any theories as to the etiology of the Veteran's left shoulder disorder, either from treating physicians or the Veteran herself.  

As evidenced above, not only is there no positive evidence suggesting the Veteran's left shoulder disorder is related to service to weigh in favor of her claim, there is highly probative negative evidence that the two are, in fact, not related.  The Board places great probative value on the pertinently negative contemporaneous service department records which show no treatment for a left shoulder disorder in service and contain affirmative statements by the Veteran denying such at service separation.  See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Moreover, by the Veteran's own admission, more than thirty years have elapsed between her service and the onset of her disorder, the onset of which she explained as not due to any injury and that she "just woke up in severe pain."  Emphasis is also placed on the fact that the Veteran has presented no evidence or argument in support of her claim.  She has not even presented any contentions that her left shoulder disability is related to her active service.  Indeed, as discussed in the Introduction, it is not even clear whether the Veteran intended to appeal the January 2004 decision.  This, combined with a lack of any medical evidence in the interim reflecting treatment for a left shoulder disorder, inclines the Board to find that no relationship between the Veteran's left shoulder disorder and service exists.  See generally Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





(CONTINUED NEXT PAGE)

ORDER

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


